Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of Claims

	Claims 6-29 are pending.
	Response to restriction requirement filed 08/15/2022 is acknowledged.  Applicant elected, without traverse, Group II and canceled claims drawn to Group I. 
As per election of species requirement set forth in the previous Office action, applicants have elected polypeptide as a molecular system, and dihedral angle as physical parameter. The claims reading on the elected compounds are claims 6-12, 15-16, and 23-29. Claims 13,14,17-22 are withdrawn from further consideration under 37 C.F.R. 1.142(b) as not readable on the elected species, there being no allowable generic claim.   See MPEP 809.02(c)(1).


Information Disclosure Statement

	Applicants’ Information Disclosure Statement filed  08/15/2022 has been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered

112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 10 and claims dependent thereupon, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
A.	Claims 6,10, part (A):	The claims address retrieving a value for “a dihedral angle” (i.e., for one angle). A polypeptide of more than 30 residue is having plurality of dihedral angles, and specification addresses plurality of dihedral angles (see, e.g., paragraph 254).  Thus, it is unclear which one angle is being selected as claimed. 

B.	Claims 6,10, part (B): The claims address plurality of structures having the selected dihedral angle (“communicating one or more three-dimensional structures for the molecular system that show the value for the dihedral angle”).  It is unclear what is the difference in the 3D structures having said dihedral angle(s) – the understanding of the terminology is essential as the next step, C, assigns said 3D structures having said dihedral angle(s) to different structural classes. 
C	Claims 6,10, part (C): Part  (C) addressed classification of the above 3D structures into first or second class based on “indication by a user” to be in this or that “structural class”. These limitations are generalized to the point where they do not reflect any specific and practicable series of steps that a practitioner actually perform. Rather, they stand as the place holder terms encompassing any and all activities that may arrive at the results that are simply asserted in the instant claims.  Inasmuch as neither “indication by a user”, nor “structural class” are defined in the specification, one of ordinary skills in the art would not be reasonably appraised of the scope of the invention. Therefore, the metes and bounds of the claimed invention is indefinite because it cannot be established what steps or procedures are included or excluded from the scope of the claimed instructions for the system.

D.	Claims 6,10, part (D):  The same as in preceding paragraph applies to part (D) drawn to changing value for a dihedral angle based on “indication by a user” to be in this or that “structural class”.  How belonging to first or second [unidentified] structural class results in – unidentified – change in value for the dihedral angle?

E.	Claims 6,10, part (E, i)):  The preamble of the claims is drawn to  “evaluating molecular system”.  First, for polypeptides as elected species, the phrase “evaluating polypeptide” is unclear – what is being “evaluated” – arbitrary assignment by the user? Second, for embodiment addressed in part (E, i)), it is how repeating the same steps for 3-20 times results in any “evaluating of a polypeptide. 

F.	Claims 6,10, part (E, ii)).  Likewise, as in the preceding paragraph, for embodiment ii) it is unclear what kind of “evaluating of a polypeptide” is achieved by, as claimed,  “determination that at least M repeats of the communicating (B) through the altering (D) have occurred in which, in the N most recent instances of the receiving (C), the collective number of times the received dichotomous classification is the first indication equaled the collective number of times the received dichotomous classification is the second indication, wherein M is a first predetermined positive integer, N is a second predetermined positive integer, and N is equal to or less than M.” 


G. 	Claims 11,27: The elected species for a “molecular system” are polypeptides.  Claims 11, 27 are drawn to protein.  Even though the term “polypeptide” encompasses proteins, please clarify if there are any additional limitations that are attributed to term “protein”. 

	Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  6-12, 15-16, and 23-29  are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a system (claim 6, and claims dependent thereupon),  and  non-transitory computer readable storage medium (claim 10), and thus said claims are properly drawn to one of the four statutory categories of invention.  

Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

The claims are drawn to system and computer media with instructions for analysis based on manual review (see Title), i.e., based on mental steps. Steps  drawn to a mental process recited in the claims include retrieving a three-dimensional structure and value of a dihedral angle therein, forming judgement (assigning dichotomous classification) about the dihedral angle value, based on formed judgement changing value of the dihedral angle.  

The steps are able to be performed in the mind, but for the recitation of the computer system or computer-readable medium. Other than reciting “by computer system or computer-readable medium ”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “computer system or computer-readable medium”  does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.

Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception

Further, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.
Although the claims recite an abstract idea, they  would still be patent-eligible if “the claim as a whole integrates the recited judicial exception into a practical application of the exception.” Revised Guidance, 84 Fed. Reg. at 54. “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.” Id. 
The analysis of whether a claim integrates a judicial exception into a practical application includes “[identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)” and “evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id. at Revised Guidance, 84 Fed. Reg. at 54-55.

The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.



In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, and using a generic computer component.  

Claims 6-9,11,12, 15-16, and 23-29 address a system which is not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system including software modules  , processor and computer-readable storage that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Claim 10 addresses a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. microbiome analysis).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

03
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Further, the decision set forth that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  

Claims 6-12,15-16, and 23-29 rejected under 35 U.S.C. 103(a) as being unpatentable over Mayo et al. (US 20020106694).

Mayo et al. teach communicating three-dimensional structures of polypeptides ( “receiving a protein backbone structure with variable residue positions”(claim 1) for which there are three dimensional coordinates for each atom (paragraphs 42,47)) and retrieving values for dihedral angle(s) therein (each variable residue position has a .phi. angle, i.e., a dihedral angle (paragraph 71), classifying said polypeptide structures based on the value of dihedral angles (analyzing the interaction of said rotamers with all or part of the remainder of said protein backbone structure using  a Dead-End Elimination (DEE) computation (claim 1) and, based on said classifying changing the value of dihedral angles, and iteratively (paragraph 136)   repeating the steps until satisfactory structure is achieved “correlate a group of potential rotamers for residue positions of a protein backbone model; a ranking module to analyze the interaction of each of said rotamers with all or part of the remainder of said protein to generate a set of optimized protein sequences” (claim 22)). 

Mayo et al. do not address decision-making process as “dichotomous classification”, nor address proceeding with the steps of dihedral angle modification until ““determination that at least M repeats of the communicating (B) through the altering (D) have occurred in which, in the N most recent instances of the receiving (C), the collective number of times the received dichotomous classification is the first indication equaled the collective number of times the received dichotomous classification is the second indication, wherein M is a first predetermined positive integer, N is a second predetermined positive integer, and N is equal to or less than M.” .

However, both said classification and iterative repeating of the steps are implicitly disclosed by the reference it addresses making judgement about values of rotamer dihedral angles as appropriate (first dichotomous class) or needing improvement (second dichotomous class) and repeating the steps until satisfactory (exit condition) structure is achieved. The conditions of the “exit condition”, such as i) or ii) of claim 6, are result-oriented variables that would be obvious to one skilled in the art as a routine optimization.


With regard to claims 6-9,11,12,15-16, and 23-29, the claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.



Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb